Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
1. 	Acknowledgment is made of applicant's claim for foreign priority based on a Korean application KR10-2019-0006814 filed in Republic Of Korea on 18 January 2019 and Korean application KR10-2018-0100455 filed in Republic of Korea on 27 August 2018. 
	It is noted, however, that applicant has not filed a certified copy of the KR10-2018-0100455 and KR10-2019-0006814 application(s) as required by 37 CFR 1.55.


Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

3.	Claim(s) 4, 5, 7, 8, 11, 12, 14, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 3, 4, 6, 8, 10, 13, 15, 16, 17 of co-pending application 16/586,983. 
	Although the claims at issue are not identical, they are not patentably distinct from each other because claim(s) claim(s) 4, 5, 7, 8, 11, 12, 14, and 15 of the instant application are obvious broader variant of claims 1, 3, 4, 6, 8, 10, 13, 15, 16, 17 of co-pending application 16/586,983. 

Instant Application
Co-pending Application 16/586,983








Claim 4 - A method of noise cancellation, the method comprising: providing a first estimated output signal based on an input signal and a first prior far-end channel filter corresponding to a prior frame; updating a first current far-end channel filter corresponding to a current frame according to the first estimated output signal and the first prior far-end channel filter; and providing a second estimated output signal, as a resultant signal, based on the input signal and the first current far-end channel filter, wherein providing the first estimated output signal includes providing the first estimated output signal based on the input signal and the first prior far-end channel filter and a second prior far-end channel filter corresponding to the prior frame, and providing the second estimated output signal includes providing the second estimated output signal based on the input signal, the first current far-end channel filter, and the second prior far- end channel filter, wherein the method further comprises: updating a second current far-end channel filter corresponding to the current frame according to the second estimated output signal and the second prior far-end channel filter; and providing the resultant signal based on the input signal, the first current far-end channel filter, and the second current far-end channel filter, wherein providing the first estimated output signal includes calculating a first correlation coefficient based on the first prior far-end channel filter and the second prior far-end channel filter and obtaining the first estimated output signal according to the first correlation coefficient, and wherein updating the first current far-end channel filter includes estimating a first variance based on the first estimated output signal and generating a first inverse autocorrelation matrix (IACM) calculated based on the first variance.











Claim 5 - The method of claim 4, wherein the first variance is determined by the first estimated output signal provided based on the first prior far-end channel filter and the second prior far-end channel filter.



Claim 7 - The method of claim 4, wherein updating the second current far-end channel filter includes estimating a second variance based on the second estimated output signal and generating a second IACM calculated based on the second variance.



Claim 8 - The method of claim 7, wherein the second variance is determined by the second estimated output signal provided based on the first current far-end channel filter and the second prior far-end channel filter.










Claim 11 – A method of stereo noise cancellation, the method comprising: setting an initial value; providing a first estimated output signal based on an input signal and a first prior far-end channel filter and a second prior far-end channel filter corresponding to a prior frame; updating a first current far-end channel filter corresponding to a current frame according to the first estimated output signal and the first prior far-end channel filter; providing a second estimated output signal based on the first current far-end channel filter, the second prior far-end channel filter, and the input signal; updating a second current far-end channel filter corresponding to the current frame according to the second estimated output signal and the second prior far-end channel filter; and providing a resultant signal based on the input signal, the first current far-end channel filter, and the second current far-end channel filter, wherein updating the first current far-end channel filter includes calculating a first correlation coefficient based on the first prior far-end channel filter and the second prior far-end channel filter, obtaining the first estimated output signal according to the first correlation coefficient, estimating a first variance of the first estimated output signal, and 


Claim 12 – The method of claim 11, wherein updating the second current far-end channel filter includes calculating a second correlation coefficient based on the first current far-end channel filter and the second prior far-end channel filter, obtaining the second estimated output signal according to the second correlation coefficient, estimating a second variance of the second estimated output signal, and generating a second IACM calculated based on the second variance.












Claim 14 – A device of noise cancellation, comprising: a first estimator configured to provide a first estimated output signal based on an input signal and a first prior far-end channel filter and a second prior far-end channel filter corresponding to a prior frame; a first filter configured to update a first current far-end channel filter corresponding to a current frame according to the first estimated output signal and the first prior far-end channel filter; a second estimator configured to provide a second estimated output signal based on the input signal, the first current far-end channel filter, and the second prior far-end channel filter; a second filter configured to update a second current far-end channel filter corresponding to the current frame according to the second estimated output signal and the second prior far-end channel filter; and an output device configured to provide a resultant signal based on the input signal, the first current far-end channel filter, and the second current far-end channel filter, wherein the first estimated output signal is obtained according to a first correlation coefficient calculated based on the first prior far-end channel filter and the second prior far-end channel filter.




Claim 15 - The device of claim 14, further comprising an initializer configured to set an initial value.
Claim 1 - A method of noise cancellation, the method comprising: providing a first estimated output signal based on an input signal and a first prior far-end channel filter corresponding to a prior frame; updating a first current far-end channel filter corresponding to a current frame according to the first estimated output signal and the first prior far-end channel filter; and providing a second estimated output signal, as a resultant signal, based on the input signal and the first current far-end channel filter, wherein providing the first estimated output signal includes providing the first estimated output signal based on the input signal and the first prior far- end channel filter and a second prior far-end channel filter corresponding to the prior frame, and providing the second estimated output signal includes providing the second estimated output signal based on the input signal, the first current far-end channel filter, and the second prior far-end channel filter, and wherein the method further comprises: updating a second current far-end channel filter corresponding to the current frame according to the second estimated output signal and the second prior far-end channel filter; and providing the resultant signal based on the input signal, the first current far-end channel filter, and the second current far-end channel filter.

Claim 3 – The method of claim 1, wherein providing the first estimated output signal includes calculating a first correlation coefficient or a power ratio based on the first prior far-end channel filter and the second prior far-end channel filter and obtaining the first estimated output signal according to the first correlation coefficient or the power ratio.

Claim 4 - The method of claim 3, wherein updating the first current far-end channel filter includes estimating a first variance based on the first estimated output signal, generating a first inverse autocorrelation matrix (IACM) calculated based on the first variance, and calculating a first forgetting factor based on the first estimated output signal.











Claim 6 - The method of claim 4, wherein the first variance is determined by the first estimated output signal provided based on the first prior far-end channel filter and the second prior far-end channel filter.


Claim 8 - The method of claim 6, wherein updating the second current far-end channel filter includes estimating a second variance based on the second estimated output signal, generating a second IACM calculated based on the second variance, and calculating a second forgetting factor based on the second estimated output signal.


Claim 10 - The method of claim 7, wherein the second variance is determined by the second estimated output signal provided based on the first current far-end channel filter and the second prior far-end channel filter.



Claim 1 - A method of noise cancellation, the method comprising: providing a first estimated output signal based on an input signal and a first prior far-end channel filter corresponding to a prior frame; updating a first current far-end channel filter corresponding to a current frame according to the first estimated output signal and the first prior far-end channel filter; and providing a second estimated output signal, as a resultant signal, based on the input signal and the first current far-end channel filter, wherein providing the first estimated output signal includes providing the first estimated output signal based on the input signal and the first prior far- end channel filter and a second prior far-end channel filter corresponding to the prior frame, and providing the second estimated output signal includes providing the second estimated output signal based on the input signal, the first current far-end channel filter, and the second prior far-end channel filter, and wherein the method further comprises: updating a second current far-end channel filter corresponding to the current frame according to the second estimated output signal and the second prior far-end channel filter; and providing the resultant signal based on the input signal, the first current far-end channel filter, and the second current far-end channel filter.

Claim 7 – The method of claim 1, wherein providing the second estimated output signal includes calculating a second correlation coefficient or a power ratio based on the first 

Claim 10 - The method of claim 7, wherein the second variance is determined by the second estimated output signal provided based on the first current far-end channel filter and the second prior far-end channel filter.

Claim 13 - The method of claim 10, wherein updating the first current far-end channel filter includes calculating a first correlation coefficient or a power ratio based on the first prior far- end channel filter and the second prior far-end channel filter, obtaining the first estimated output signal according to the first correlation coefficient or the power ratio, estimating a first variance of the first estimated output signal, and generating a first IACM calculated based on the first variance.




Claim 15 - A device of noise cancellation, comprising: a first estimator configured to provide a first estimated output signal based on an input signal and a first prior far-end channel filter and a second prior far-end channel filter corresponding to a prior frame; a first filter configured to update a first current far-end channel filter corresponding to a current frame according to the first estimated output signal and the first prior far-end channel filter; a second estimator configured to provide a second estimated output signal based on the input signal, the first current far-end channel filter, and the second prior far-end channel filter; a second filter configured to update a second current far-end channel filter corresponding to the current frame according to the second estimated output signal and the second prior far-end channel filter; and an output device configured to provide a resultant signal based on the input signal, the first current far-end channel filter, and the second current far-end channel filter.

Claim 16 – The device of claim 15, wherein the first estimated output signal is obtained according to a first correlation coefficient or a power ratio calculated based on the first prior far-end channel filter and the second prior far-end channel filter.




Claim 17 – The device of claim 15, further comprising an initializer configured to set an initial value.





Allowable Subject Matter
4.	Claim(s) 4, 5, 7, 8, 11, 12, 14 and 15 contain allowable subject matter and would be allowable if applicant overcomes the Obvious Double Patenting rejection set forth in this instant Office Action.

5. 	The following is an examiner’s statement of reasons for allowance:


	Regarding claim 4, the combined steps as recited in the claim for a method of noise cancellation using a plurality of frames associated with a partitioned signal in combination with the specific steps for implementing a frame-by-frame analysis of the partitioned signal using prior far-end channel filters corresponding to a prior frame and current far-end channel filters corresponding to a current frame, updating a first current far-end channel filter and updating a second current far-end channel filter in combination with the specific step(s) for providing the resultant signal, has not been found alone or in combination in the prior art.
	Claim(s) 5 and 7 depend on claim 4. Claim 8 depends on claim 7.


	Regarding claim 11, the combined steps as recited in the claim for a method of stereo noise cancellation using a plurality of frames associated with a partitioned signal in combination with the specific steps for implementing a frame-by-frame analysis of the partitioned signal using prior far-end channel filters corresponding to a prior frame and current far-end channel filters corresponding to a current frame, has not been found alone or in combination in the prior art.
	Claim 12 depends on claim 11.


	Regarding claim 14, the structure for a device of noise cancellation, as a whole, using frame-by-frame analysis of a partitioned signal in combination with the specific function(s) performed by each component (i.e. first estimator, first filter, second estimator, second filter, output device) and ordered sequence of the specific function(s) to provide a resultant signal, has not been found alone or in combination in the prior art.
	Claim 15 depends on claim 14.


Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	a.	Stokes et al US PG Publication 20060002547
	b.	Haulick et al US PG Publication 20080031469
	c.	Li et al US PG Publication 20140169568

	Stokes, abstract, discloses a method and system of multi-channel echo cancellation using round robin regularization. The multi-channel round robin regularization echo cancellation method includes applying a plurality of adaptive filters, each having an inverse correlation matrix, to the multi-channel playback signal. Each of the plurality of adaptive filters is selected in a round robin sequence, so that every round each of the filters is selected. The inverse correlation matrix associated with each selected adaptive filter then is regularized as needed. The regularized adaptive filter then is used to remove the echo of the multi-channel playback signal from a captured signal.  Regularization is implemented in a round robin manner to ensure that each subband is selected so that the adaptive filter for that subband can be examined.  Other features of the multi-channel echo cancellation system and method include dynamic switching between monaural and multi-channel echo cancellation and mixed processing for lower and upper subbands.

	Haulick, lines 45 – 65 of Column 2 and figure 2, discloses a dual-channel echo compensation filter circuit 180, which may receive the respective de-correlated output signals [tilde over (x)].sub.1(n) and [tilde over (x)].sub.2(n) from the de-correlation processor 120.  The dual-channel echo compensation filter circuit 180 may include a first channel echo compensation filter 244 and a second channel echo compensation filter 246. Each echo compensation filter 244 and 246 may include respective filter coefficients h.sub.1(n) and h.sub.2(n). The filter coefficients h.sub.1(n) and h.sub.2(n) may model the transfer function of the LRM environment 140. The first channel echo compensation filter 244 may generate a first channel estimated output signal [circumflex over (d)].sub.1(n), and the second channel echo compensation filter 244 may generate a second channel estimated output signal [circumflex over (d)].sub.2(n). An echo compensation filter may be inserted within each channel path of multi-channel system 110.

Li, abstract, discloses performing stereo acoustic echo cancellation using a correlation based filter adaptation control approach and without using stereo de-correlation.  An embodiment includes a stereo adaptive filter that produces an echo removed microphone signal from received audio signals. The embodiment includes a mono adaptive filter that produces an echo removed microphone signal from the received audio signals. A correlation detector determines a level of correlation between the received signals and provides a signal to an adaptive filter controller.  The adaptive filter controller controls how the stereo adaptive filter and the mono adaptive filter adapt audio echo cancellation as a function of the correlation between the received signals. A signal selector may select for output the signal from either the stereo adaptive filter or the mono adaptive filter based, for example, on the power level of the signals.

7.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ubachukwu Odunukwe whose telephone number is (571)272-8927.  The examiner can normally be reached 9:00am-5:30pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571)272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/UBACHUKWU ODUNUKWE/
Examiner, Art Unit 2654

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654